t c memo united_states tax_court jack howard taylor petitioner v commissioner of internal revenue respondent docket no filed date p moved to vacate or revise the court’s decision in taylor v commissioner tcmemo_2017_132 held p’s motion will be denied because it was not filed timely and because p failed to argue or show any unusual circumstances or substantial error justifying the court’s revisitation of its decision jack howard taylor pro_se corey r clapper and amy dyar seals for respondent this opinion supplements our previously filed memorandum opinion taylor v commissioner tcmemo_2017_132 supplemental memorandum opinion laro judge currently before the court is petitioner’s motion under rule to vacate or revise our decision in taylor v commissioner taylor i tcmemo_2017_132 in taylor i we held that distributions to petitioner by the local governmental employees’ retirement_system of north carolina lgers and the north carolina firemen and rescue squad workers’ pension fund frswpf were not excludable from gross_income as amounts received under workmen’s compensation acts for injuries or sickness because they are retirement pensions determined by reference to petitioner’s age or length of service or his prior contributions we will deny petitioner’s motion for the reasons stated below background for convenience we incorporate the background facts recited in taylor i and supplement them as necessary for this opinion i petitioner’s service as a fireman and subsequent retirement petitioner was born in date he was hired by the city of asheville fire department on date his last day of work was date 1unless otherwise indicated section references are to the internal_revenue_code in effect at all relevant times rule references are to the tax_court rules_of_practice and procedure and he retired on disability effective date in hi sec_24th year_of_service with the department lgers began paying petitioner a disability retirement allowance on date which was computed with reference to his age length of service and average final compensation before his disability retirement at an unspecified later date petitioner also began receiving a pension from frswpf petitioner turned in date whereupon lgers sent him a letter notifying him that he was being transferred from disability retirement to regular service retirement effective date ii petitioner’ sec_2012 retirement benefits and tax_return for petitioner was paid dollar_figure in retirement benefits by lgers and dollar_figure in retirement benefits by frswpf he was issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc by lgers indicating that he had received dollar_figure in taxable retirement benefits during the tax_year petitioner was also issued a form 1099-r by frswpf showing that he had received dollar_figure in taxable retirement benefits during the tax_year box of each form 1099-r was marked with the distribution code indicating a normal distribution petitioner timely filed a form_1040 u s individual_income_tax_return for the tax_year on his return petitioner reported dollar_figure of taxable retirement income for that year further petitioner did not report any dividend income on the return notwithstanding the issuance to him of a form 1099-div dividends and distributions by national financial services llc showing ordinary dividend income of dollar_figure and capital_gain distributions of dollar_figure petitioner had conceded respondent’s adjustments related to these items of dividend income iii notice_of_deficiency and petition respondent on date issued a notice_of_deficiency to petitioner determining a dollar_figure deficiency in petitioner’s federal_income_tax for the taxable_year in the notice respondent made three adjustments the first two of which petitioner conceded increased taxable dividends from zero to dollar_figure increased schedule d capital_gain dividends from zero to dollar_figure and increased taxable retirement income from dollar_figure to dollar_figure as to the third adjustment respondent indicated that petitioner had received taxable retirement income from two payors for the first lgers respondent identified dollar_figure as shown on petitioner’s return and increased that amount by dollar_figure to arrive at the dollar_figure of taxable_income reported on the form 1099-r generated by lgers for the second frswpf respondent identified zero as shown on petitioner’s return and increased that amount by dollar_figure to reflect the taxable_income reported on the frswpf form 1099-r the notice_of_deficiency specified that the last date to file a petition with this court was date the petition was received by the court and filed in the morning of date it was signed and dated by petitioner on date and bore a postmark indicating that it was mailed by fedex standard overnight service on date since the petition was mailed timely using a designated private delivery service see notice_2015_38 2015_21_irb_984 it is treated as filed timely see sec_7502 f iv opinion and decision in taylor i for the reasons explained in taylor i we held that the amounts petitioner received from lgers were from a retirement pension determined by reference to the employee’s age or length of service or the employee’s prior contributions and the exclusion_from_gross_income for workmen’s compensation under sec_104 did not apply see sec_1_104-1 income_tax regs as to petitioner’s income from frswpf we found that petitioner had not asserted a dispute regarding the frswpf payments’ taxability and thus had conceded it even were the frswpf income contested we determined that it was not in the nature of workmen’s compensation--and thus not excludable from gross_income under sec_104 --because eligibility for the frswpf pension is determined by reference to the employee’s age and prior contributions see id accordingly we held that a decision would be entered for respondent we filed our opinion in taylor i on date on that same day we entered a decision determining that there was a dollar_figure deficiency in income_tax due from petitioner for the taxable_year v petitioner’s motion to vacate or revise on date petitioner filed a motion to vacate or revise our decision in taylor i the motion was mailed from asheville north carolina by fedex priority overnight service on date as evidenced by the shipping label on the envelope in which the motion arrived at the court pursuant to this court’s order respondent on date filed a response to petitioner’s motion i rule motions discussion petitioner filed his motion under rule which provides any motion to vacate or revise a decision with or without a new or further trial shall be filed within days after the decision has been entered unless the court shall otherwise permit the rule does not specify any standard by which a motion to vacate or revise a decision should be judged our caselaw however has developed certain heuristics for assessing such motions thus the decision to grant a motion to vacate lies within this court’s discretion see eg kun v commissioner tcmemo_2004_273 wl at citing 87_tc_164 aff’d without published opinion 157_fedappx_971 9th cir we often look to rule of the federal rules of civil procedure as a guidepost by which to resolve rule motions see kun v commissioner wl at citing 122_tc_264 estate of miller v commissioner tcmemo_1994_25 and pietanza v commissioner tcmemo_1990_524 aff’d without published opinion 935_f2d_1282 3d cir under that rule motions to vacate generally are not granted without a showing of unusual circumstances or substantial error such as mistake inadvertence surprise excusable neglect newly discovered evidence fraud or other reason justifying relief see eg 134_tc_211 rev’d 650_f3d_691 d c cir vacated and remanded 566_us_972 mitchell v commissioner tcmemo_2013_204 at aff’d 775_f3d_1243 10th cir nonetheless r econsideration is not the appropriate forum for rehashing previously rejected arguments or tendering new legal theories to reach the end result desired by the moving party 110_tc_440 ii the parties’ arguments a petitioner’s position petitioner advances several arguments in support of his motion first he states that he had never disputed the payments from frswpf and that respondent erred in broaching that issue second petitioner asserts that the state law definitions of retirement pension and annuity require them to be payments for life see n c gen stat ann sec westlaw meaning that the payments he received from lgers did not fall within the category of a retirement pension not excluded from gross_income by sec_104 see sec_1_104-1 income_tax regs petitioner’s position is that north carolina law does not conflict with the definition of a pension under federal_law see sec_1_401-1 income_tax regs and that there is nothing in federal_law to dispute petitioner’s assertion that a pension need be for life petitioner adds that under federal_law there are defined benefit plans and defined contribution plans and lgers is a governmental_plan within the meaning of sec_414 third petitioner maintains that respondent erred in drawing a parallel between petitioner’s situation and that of the taxpayer in 165_f3d_744 9th cir rev’g tcmemo_1997_320 where the court_of_appeals held in the taxpayer’s favor on the excludability of disability retirement income fourth petitioner submits that while north carolina law allows disability beneficiaries to convert a disability retirement allowance to a reduced service retirement allowance if they are engaged or may engage in a gainful occupation paying more than a certain amount n c gen stat ann sec e the rule in paragraph e of that section which treats disability retirement beneficiaries as service retirement beneficiaries when they reach the earliest date on which they would have qualified for an unreduced service retirement allowance uses a different word considered thus petitioner believes that beneficiaries on disability may not convert to a service retirement if they never return to duty or earn more than the difference between their reduced disability allowance and the amount they would have received as a service allowance petitioner adds that unlike the disability benefit payments received by the taxpayer in tateosian v commissioner tcmemo_2008_101 his disability retirement allowance was never formally transferred to a service retirement allowance and the amount was not affected by his reaching age or any other subsequent event b respondent’s argument respondent urges that the court sustain its decision as entered he first argues that petitioner’s motion was not timely rule allows for motions to revise or vacate to be filed within days of the entry of a decision respondent points out that the decision in this case was entered on date whereas petitioner’s motion was filed on date days after the decision was entered the timely_mailing_rule of sec_7502 does not apply respondent maintains because the motion was mailed on date which was three days after the deadline for filing it respondent disputes that the frswpf payments are not at issue because while the taxable_amount of the total payments was reported as dollar_figure petitioner on hi sec_2012 income_tax return reported dollar_figure as taxable retirement income because of this discrepancy respondent maintains that he appropriately treated both sources of retirement income as relevant respondent also states that it is not clear why petitioner brought up that lgers is a governmental_plan because petitioner does not elaborate on that argument further respondent adds that these two arguments are unseasonable because petitioner could have argued them earlier in the case but did not as to the remainder of petitioner’s motion respondent argues that it relies on arguments previously made by petitioner and resolved by the court in taylor i iii timeliness of petitioner’s motion we agree with respondent that petitioner’s motion to vacate or revise is not timely rule requires that such motions be filed within days after the decision in a case has been entered the decision in this case was entered on date petitioner could file a rule motion at any time through date which day was not a saturday sunday or legal_holiday in the district of columbia see sec_7503 petitioner’s motion was mailed on date and received by this court on the following day because the postmark on the envelope in which the motion was mailed is dated after date the rule_of sec_7502 that a document is treated as timely filed when timely mailed does not apply see also sec_301_7502-1 proced admin regs thus the motion is late having been filed late on date which is four days after the time allowed by rule for such motions to be filed iv disposition of petitioner’s motion because petitioner’s motion is not timely and because petitioner did not move for leave to file his rule motion out of time we would be justified in denying it on those grounds alone however were we to resolve the motion on its merits petitioner still would not prevail because he has failed to argue any unusual circumstances or substantial error which is the standard to which we hold rule motions see mitchell v commissioner at most of petitioner’s motion consists of rehashed arguments we had rejected in taylor i such arguments are not appropriate grounds on which reconsideration in a case may be granted see estate of quick v commissioner t c pincite- further we have already determined in taylor i that petitioner had not disputed the frswpf payments’ taxability and thus had conceded the issue the parties appear to agree on this point and we consider the issue resolved finally petitioner’s argument that lgers is a governmental_plan is not relevant and would not affect our decision in this case even if it had been raised on brief at any rate because this argument was not advanced earlier it is too late to raise it now see eg thiessen v commissioner 146_tc_100 i ssues and arguments not advanced on brief are considered to be abandoned see also rule b providing that issues not raised in a petition are deemed conceded in sum petitioner’s sole justification for seeking to have this court’s decision vacated is that he believes the result reached therein to be incorrect this is not a sufficient reason to justify our revisiting the decision reconsideration is not appropriate for rehashing previously rejected legal arguments or tendering new legal theories estate of quick v commissioner t c pincite- thus we will deny petitioner’s motion to vacate or revise the decision in this case v conclusion we have concluded that petitioner’s motion under rule to vacate or revise the decision entered in taylor i is to be denied for two reasons first the motion was not timely second even if we were to allow the motion to stand and decide it on its merits it fails to meet the standard for granting rule motions we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
